17DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the additional housing part” lacking a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the further housing part”.
Claim 3 recites “an annular groove”, which is a limitation previously recited in claim 1. It is unclear if “an annular groove” is referring to the annular groove in claim 1 or is introducing a new annular groove. For purposes of this examination, this limitation is interpreted as “the annular groove”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welschinger et al. (U.S. Pre-Grant Publication No. 2019/0010952), hereinafter “Welschinger”.
 
As per claim 1, Welschinger discloses a pump for a fluid circuit in a vehicle, the pump comprising: a multi-part housing (1; figure 2) that has a pump chamber (pump chamber that houses impeller 105; figure 2); an impeller (105) arranged in the pump chamber (as shown; figure 2); and a pump housing (2) and a further housing part (3) of the multi-part housing bounding the pump chamber (as shown; figure 2), wherein the pump housing and the further housing part each have a flange surface (21, 31; figure 3) that rest against one another (as shown; figure 3), and wherein one of the two flange surfaces has at least one annular groove (32) and the other of the two flange surfaces has at least one circumferential web (22), which engages in the annular groove (as shown; figure 3).

As per claim 2, Welschinger discloses the pump according to claim 1, and further discloses wherein the pump housing (2) has a flange on which the flange surface with the circumferential web is provided (protrusion 22 formed on a flange of first housing part 2; figure 3).

As per claim 3, Welschinger discloses the pump according to claim 2, and further discloses wherein the additional housing part (3) has a flange at which a flange surface with an annular groove is provided (annular recess 32 formed on second housing part 3; figure 3).

(via bolt 41; figure 3).

As per claim 5, Welschinger discloses the pump according to claim 1, and further discloses wherein the at least one annular groove and the at least one circumferential web form a labyrinth seal in a radial direction (via gaps 10, 11 formed between first and second housing parts 2, 3; figure 3).

As per claim 6, Welschinger discloses the pump according to claim 1, and further discloses wherein recesses differ from one another (groove 6 (recess) and recess 32 are different from each other; figure 3).

As per claim 7, Welschinger discloses the pump according to claim 1, and further discloses wherein the pump is a coolant pump (centrifugal pump 100 circulating a process fluid, i.e., capable of using it as a coolant pump; paragraph [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Pre-Grant Publication No. 2021/0123455) also teaches a pump housing having a tongue and groove configuration.
Torii (U.S. Pre-Grant Publication No. 2020/0300250) also teaches a pump housing having a tongue and groove configuration.
Mochizuki (U.S. Patent No. 10,962,026) also teaches a pump housing having a tongue and groove configuration.
Danguy (U.S. Patent No. 10,167,874) also teaches a pump housing having a tongue and groove configuration.
Fukuki (U.S. Pre-Grant Publication No. 2008/0075586) also teaches a pump housing having a tongue and groove configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG K KIM/Examiner, Art Unit 3745 
                                                                                                                                                                                                       /BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745